Exhibit 99.1 CONTACT: Leslie Tullio ltullio@cebglobal.com +1 (571) 303-5689 (office) CEB ADDS KATHLEEN A. CORBET AS INDEPENDENT DIRECTOR; EXPANDS BOARD Tenured Financial Services Leader and Entrepreneur Deepens Company’s Technology and Marketing Expertise ARLINGTON, Va., March 2, 2016—CEB (NYSE:CEB), a best practice insight and technology company, today announced Ms. Kathleen A. Corbet will join its Board of Directors as an Independent Director. With Ms. Corbet as Director, the CEB Board now stands at nine.
